Citation Nr: 0004436	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-27 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


REMAND

The veteran had active duty from May 1977 to June 1977.  In 
an October 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a lumbar spine condition.  

The RO denied service connection for post-traumatic stress 
disorder in an August 1998 rating decision.

The veteran has perfected appeals of the October 1996 and 
August 1998 decisions, which appeals are now before the Board 
of Veterans' Appeals (Board).

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in January 1997, the veteran checked the block on 
the form that indicated that he desired to appear personally 
at a local VA office before a member of the Board.

In a VA Form 9 received in January 1999, the veteran again 
checked the block on the form that indicated that he desired 
to appear personally at a local VA office before a member of 
the Board.  

The veteran has not been afforded an opportunity for a 
hearing at the local VA office before a member of the Board.


In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  The RO should notify the veteran 
of the scheduled hearing, and place a 
copy of that notice in the veteran's 
claims folder.

Thereafter, the case should be returned to the Board if 
appropriate.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



